DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s declaration and amendment filed on 07/27/2021 is acknowledged. In light of amendments, all outstanding rejections except as set forth below are withdrawn. Claims 1-3, 6-9, 11 and 13-20 are examined on the merits in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 11, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. (US 2002/0164493 A1) in view of Tokuda et al.  (JP 2000086783A cited in IDS), Saito et al. (US 2014/0248478 A1 cited in IDS) and Sakano et al. (US 2010/0147191 A1 cited in IDS). It is noted that the disclosures of Tokuda et al. are based on a machine translation of the reference which is included in previous action.

Regarding claims 1, 6, 11, 14 and 19, Miyazaki et al. disclose a hard coat film (i.e. hard coat-laminated film) comprising a hard coat layer and a substrate, wherein the hard coat layer can be formed on both surfaces of the substrate (see Abstract and paragraph 0015). Accordingly, the hard coat film of Miyazaki et al. comprises, in order from a surface side, a first hard coat layer, the substrate and a second hard coat layer. A thickness of the hard coat layer is 1 to 50 microns (see paragraph 0017). The substrate can be a polycarbonate resin film (see paragraph 0012). The hard coat film is used as a protective film for liquid crystal devices and display devices such as touch panels (i.e. image display apparatus) (see paragraph 0002). Accordingly, the image display apparatus comprises the hard coat laminated film. The hard coat layer can be formed by applying on substrate with a curable composition containing a 
Miyazaki et al. do not disclose presently claimed aromatic polycarbonate resin film. Miyazaki et al. do not disclose presently claimed hard coat.
Tokuda et al. disclose a polycarbonate resin sheet having excellent planarity with a sufficiently low birefringence and low moisture permeability (see Abstract). The polycarbonate resin sheet comprises at least 80 mol% of aromatic dihydroxy units in which structural unit derived from 1,1-bis(4-hydroxyphenyl)-3,3,5-trimethylcyclohexane is 99 to 20 mol% (see Abstract). 
In light of motivation for using aromatic polycarbonate sheet comprising 1,1-bis(4-hydroxyphenyl)-3,3,5-trimethylcyclohexane disclosed by Tokuda et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use aromatic polycarbonate of Tokuda et al. as the aromatic polycarbonate in Miyazaki et al. in order to obtain excellent planarity with a sufficiently low birefringence and low moisture permeability, absent evidence to the contrary.
Miyazaki et al. in view of Tokuda et al. do not disclose presently claimed hard coat. 
Saito et al. disclose a hard coat layer comprising 100 parts by weight of polyfunctional acrylate A (see paragraph 0010), 1 to 30 parts by mass of compound B containing alkoxysilyl group and (meth)acryloyl group (see paragraphs 0010, 0039-0045), 0.1 to 30 parts by mass of metal chelate compound such as organotitanium (see paragraphs 0053-0058, 0061-0101 and 0151) and 10 to 80 parts by mass of silica particles having diameter of 5 to 500 nm (see paragraphs 0048-0049). The hard coat layer provides cracking resistance and has property to withstand the falling ball test (see paragraph 0007).
In light of motivation for using the hard coat layer disclosed by Saito et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use the hard 
Miyazaki et al. in view of Tokuda et al. and Saito et al. disclose the hard coat film as set forth above. Miyazaki et al. in view of Tokuda et al. and Saito et al. do not disclose hard coat layer comprising presently claimed water repellant in presently claimed amounts.
Sakano et al. disclose fluorine-containing acrylate that is a (meth)acryloyl  group-containing fluoropolyether that is blended in hard coat composition to provide coating with stain resistance, water repellency, oil repellency, and finger proof properties (see Abstract and paragraph 0053). The amount of fluorine-containing acrylate to be added is in range of 0.1 to 10 parts by weight (see paragraph 0053).
In light of motivation for using 0.1 to 10 parts by weight of fluorine-containing acrylate blended in hard coat composition disclosed by Sakano et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use 0.1 to 10 parts by weight of fluorine-containing acrylate of Sakano et al. in the hard coat layer of Miyazaki et al. in view of Tokuda et al. and Saito et al. in order to provide coating with stain resistance, water repellency, oil repellency, and finger proof properties, and thereby arrive at the claimed invention.
While Miyazaki et al. do not disclose the hard coat film (i.e. hard coat-laminated film) has a total light transmittance of 80% or higher, given that hard coat film is used as a protective film for the image display device, hard coat film is necessarily transparent. Accordingly, the hard coat film necessarily has a total light transmittance of 80% or higher. Further, given that the hard coat film of Miyazaki et al. in view of Tokuda et al., Saito et al. and Sakano et al. is identical to that presently claimed, it is obvious or inherent that the hard coat film of Miyazaki et al. in view of Tokuda et al., Saito et al. and Sakano et al. has a total light transmittance of 80% or higher.

Claims 2, 3, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. (US 2002/0164493 A1) in view of Tokuda et al.  (JP 2000086783A cited in IDS), Saito et al. (US 2014/0248478 A1 cited in IDS) and Sakano et al. (US 2010/0147191 A1 cited in IDS) as applied to claim 1 above, further in view of Otome et al. (JP 2009279806A cited in IDS). It is noted that the disclosures of Otome et al. is based on a machine translation of the reference which is included in previous action.

Regarding claims 2, 3, 11 and 15, Miyazaki et al. in view of Tokuda et al., Saito et al. and Sakano et al. disclose the hard coat-laminated film as set forth above. Miyazaki et al. in view of Tokuda et al., Saito et al. and Sakano et al. do not disclose a hard coat film comprising a transparent laminated film of () presently claimed aromatic polycarbonate resin film with () presently claimed poly(meth)acrylamide resin film.
Otome et al. disclose a laminated plate comprising a heat-resistant acrylic resin layer on at least one surface of polycarbonate resin layer and a hard coat layer disposed on the heat resistant-acrylic layer (see Abstract). The heat-resistant acrylic layer contains polymer comprising (meth)acrylate and imide structure, i.e. the heat-resistant acrylic layer is poly(meth)acrylimide layer (see paragraph 0013). The polycarbonate layer can be aromatic polycarbonate (see paragraph 0012). Accordingly, the laminated plate comprises the poly(meth)acrylamide layer (), the aromatic polycarbonate layer (), the poly(meth)acrylamide layer () and the hard-coat layer (). The laminated plate is excellent in transparency i.e. laminated plate that is transparent (see Abstract). The total light transmittance of the laminated plate is 92% or more (see paragraph 0027, Laminate Sheet).
In light of motivation for using a laminated plate comprising poly(meth)acrylimide layer, the aromatic polycarbonate layer and poly(meth)acrylimide layer disclosed by Otome et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to ), the aromatic polycarbonate layer () and a poly(meth)acrylimide layer () in this order.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. (US 2002/0164493 A1) in view of Tokuda et al.  (JP 2000086783A cited in IDS), Saito et al. (US 2014/0248478 A1 cited in IDS) and Sakano et al. (US 2010/0147191 A1 cited in IDS) as applied to claim 1 above, further in view of van der Mee et al. (US 2013/0224462 A1 cited in IDS).

Regarding claim 17, Miyazaki et al. in view of Tokuda et al., Saito et al. and Sakano et al. disclose the hard coat-laminated film as set forth above. Miyazaki et al. in view of Tokuda et al., Saito et al. and Sakano et al. do not disclose a structural unit derived from bisphenol A in an amount of 45 to 5% by mol or larger.
van der Mee et al. disclose a polycarbonate copolymer comprising bisphenol carbonate units, wherein the bisphenol A carbonate units can be present in amount of 1 to 99 mol%  in order to obtain desired characteristics such as glass transition temperature, impact strength, ductility and flow (see paragraph 0038).
In light of motivation for using 1 to 99 mol% bisphenol A carbonate units disclosed by van der Mee et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use 1 to 99 mol% bisphenol A carbonate units in Miyazaki et al. in view .

Claims 7, 8, 11, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. (US 2002/0164493 A1) in view of Otome et al. (JP 2009279806A cited in IDS), Tokuda et al.  (JP 2000086783A cited in IDS), Saito et al. (US 2014/0248478 A1 cited in IDS) and Sakano et al. (US 2010/0147191 A1 cited in IDS).

Regarding claims 7, 8, 11, 16 and 20, Miyazaki et al. disclose a hard coat film (i.e. hard coat-laminated film) comprising a hard coat layer and a substrate, wherein the hard coat layer can be formed on both surfaces of the substrate (see Abstract and paragraph 0015). Accordingly, the hard coat film of Miyazaki et al. comprises, in order from a surface side, a first hard coat layer, the substrate and a second hard coat layer. A thickness of the hard coat layer is 1 to 50 microns (see paragraph 0017). That is each of the first hard coat layer and second hard coat layer have thickness of 1 to 50 microns. The substrate can be a polycarbonate resin film (see paragraph 0012). The hard coat film is used as a protective film for liquid crystal devices and display devices such as touch panels (i.e. image display apparatus) (see paragraph 0002). Accordingly, the image display apparatus comprises the hard coat laminated film. The hard coat layer can be formed by applying on substrate with a curable composition containing a photocurable substance such as polyfunctional (meth)acrylate (see paragraph 0016 and 0018). The curable composition is applied on the substrate and cured by light irradiation to form the hard coat layer (see paragraph 0033).
While Miyazaki et al. do not disclose substrate (i.e. polycarbonate resin film) is a transparent resin film, given that the hard coat film is used as a protective film for the image display device, the substrate is necessarily a transparent resin film. Miyazaki et al. do not disclose a hard coat film comprising a transparent laminated film of () presently claimed ) presently claimed poly(meth)acrylamide resin film. Miyazaki et al. do not disclose presently claimed first hard coat. Miyazaki et al. do not disclose the hard coat-laminated film has a total transmittance of 80% or higher.
Otome et al. disclose a laminated plate comprising a heat-resistant acrylic resin layer on at least one surface of polycarbonate resin layer and a hard coat layer disposed on the heat resistant-acrylic layer (see Abstract). The heat-resistant acrylic layer contains polymer comprising (meth)acrylate and imide structure, i.e. the heat-resistant acrylic layer is poly(meth)acrylimide layer (see paragraph 0013). The polycarbonate layer can be aromatic polycarbonate (see paragraph 0012). Accordingly, the laminated plate comprises the poly(meth)acrylamide layer (), the aromatic polycarbonate layer (), the poly(meth)acrylamide layer () and the hard-coat layer (). The laminated plate is excellent in transparency i.e. laminated plate that is transparent (see Abstract). The total light transmittance of the laminated plate is 92% or more (see paragraph 0027, Laminate Sheet).
In light of motivation for using a laminated plate comprising poly(meth)acrylimide layer, the aromatic polycarbonate layer and poly(meth)acrylimide layer disclosed by Otome et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use laminated plate of Otome et al. as the substrate in Miyazaki et al. in order to improve transparency, scratch resistance, mechanical strength, impact resistance and heat resistance of the hard coat laminate film, and thereby arrive at the claimed invention. Accordingly, Miyazaki et al. in view of Otome et al. disclose  a first hard coat, transparent laminated film (substrate) comprising a poly(meth)acrylimide layer (), the aromatic polycarbonate layer () and a poly(meth)acrylimide layer (), and a second hard coat in this order. 
Miyazaki et al. in view of Otome et al. do not disclose presently claimed aromatic polycarbonate resin film. Miyazaki et al. in view of Otome et al. do not disclose presently 
Tokuda et al. disclose a polycarbonate resin sheet having excellent planarity with a sufficiently low birefringence and low moisture permeability (see Abstract). The polycarbonate resin sheet comprises at least 80 mol% of aromatic dihydroxy units in which structural unit derived from 1,1-bis(4-hydroxyphenyl)-3,3,5-trimethylcyclohexane is 99 to 20 mol% (see Abstract). 
In light of motivation for using aromatic polycarbonate sheet comprising 1,1-bis(4-hydroxyphenyl)-3,3,5-trimethylcyclohexane disclosed by Tokuda et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use aromatic polycarbonate of Tokuda et al. as the aromatic polycarbonate in Miyazaki et al. in view of Otome et al. in order to obtain excellent planarity with a sufficiently low birefringence and low moisture permeability, absent evidence to the contrary.
Miyazaki et al. in view of Otome et al. and Tokuda et al. do not disclose presently claimed first hard coat. Miyazaki et al. in view of Otome et al. and Tokuda et al. do not disclose the hard coat-laminated film has a total transmittance of 80% or higher. 
Saito et al. disclose a hard coat layer comprising 100 parts by weight of polyfunctional acrylate A (see paragraph 0010), 1 to 30 parts by mass of compound B containing alkoxysilyl group and (meth)acryloyl group (see paragraphs 0010, 0039-0045), 0.1 to 30 parts by mass of metal chelate compound such as organotitanium (see paragraphs 0053-0058, 0061-0101 and 0151) and 10 to 80 parts by mass of silica particles having diameter of 5 to 500 nm (see paragraphs 0048-0049). The hard coat layer provides cracking resistance and has property to withstand the falling ball test (see paragraph 0007).
In light of motivation for using the hard coat layer disclosed by Saito et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use the hard coat layer of Saito et al. as the hard coat layer in Miyazaki et al. in view of Otome et al. and 
Miyazaki et al. in view of Otome et al., Tokuda et al. and Saito et al. do not disclose hard coat layer comprising presently claimed water repellant in presently claimed amounts. Miyazaki et al. in view of Otome et al., Tokuda et al. and Saito et al. do not disclose the hard coat-laminated film has a total transmittance of 80% or higher.
Sakano et al. disclose fluorine-containing acrylate that is a (meth)acryloyol  group-containing fluoropolyether that is blended in hard coat composition to provide coating with stain resistance, water repellency, oil repellency, and finger proof properties (see Abstract and paragraph 0053). The amount of fluorine-containing acrylate to be added is in range of 0.1 to 10 parts by weight (see paragraph 0053).
In light of motivation for using 0.1 to 10 parts by weight of fluorine-containing acrylate blended in hard coat composition disclosed by Sakano et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use 0.1 to 10 parts by weight of fluorine-containing acrylate of Sakano et al. in the hard coat layer of Miyazaki et al. in view of Otome et al., Tokuda et al. and Saito et al. in order to provide coating with stain resistance, water repellency, oil repellency, and finger proof properties, and thereby arrive at the claimed invention.
Miyazaki et al. in view of Otome et al., Tokuda et al., Saito et al. and Sakano et al. do not disclose the hard coat-laminated film has a total transmittance of 80% or higher. Given that the hard coat film of Miyazaki et al. in view of Otome et al., Tokuda et al., Saito et al. and Sakano et al. is identical to that presently claimed, it is obvious or inherent that the hard coat film of Miyazaki et al. in view of Otome et al., Tokuda et al., Saito et al. and Sakano et al. has a total light transmittance of 80% or higher.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. (US 2002/0164493 A1) in view of Otome et al. (JP 2009279806A cited in IDS), Tokuda et al.  (JP 2000086783A cited in IDS), Saito et al. (US 2014/0248478 A1 cited in IDS) and Sakano et al. (US 2010/0147191 A1 cited in IDS) as applied to claim 7 or 8 above, further in view of Iwanaga (US 2005/0079380 A1).

Regarding claim 9, Miyazaki et al. in view of Otome et al., Tokuda et al., Saito et al. and Sakano et al. disclose the hard coat film as set forth above. Miyazaki et al. in view of Otome et al., Tokuda et al., Saito et al. and Sakano et al. do not disclose a gas barrier functional layer.
Iwanaga discloses a gas barrier laminate film that is utilized in image display devices (see Abstract). The gas barrier laminate film has superior gas barrier property even if it is flexed.
In light of motivation for using gas barrier laminate film disclosed by Iwanaga as described above, it therefore would have been obvious to one of the ordinary skill in the art to use gas barrier laminate film of Iwanaga in the laminate of Miyazaki et al. in view of Otome et al., Tokuda et al., Saito et al. and Sakano et al. in order to provide superior gas barrier property even if it is flexed, and thereby arrive at the claimed invention.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. (US 2002/0164493 A1) in view of Tokuda et al.  (JP 2000086783A cited in IDS), Saito et al. (US 2014/0248478 A1 cited in IDS) and Sakano et al. (US 2010/0147191 A1 cited in IDS) as applied to claim 1 and 11 above, further in view of Wada et al. (US 2015/0311012 A1) or Miyazaki et al. (US 2002/0164493 A1) in view of Tokuda et al.  (JP 2000086783A cited in IDS), Saito et al. (US 2014/0248478 A1 cited in IDS), Sakano et al. (US 2010/0147191 A1 cited in IDS) and Otome et al. (JP 2009279806A cited in IDS) as applied to claim 2 and 11 above, further in view of Wada et al. (US 2015/0311012 A1) or Miyazaki et al. (US 2002/0164493 A1) in view of Otome et al. (JP 2009279806A cited in IDS), Tokuda et al.  (JP 2000086783A cited in IDS), Saito et al. (US 2014/0248478 A1 cited in IDS) and Sakano et al. (US 2010/0147191 A1 cited in IDS) as applied to claim 7 and 11 above, further in view of Wada et al. (US 2015/0311012 A1).

Regarding claim 13, Miyazaki et al. in view of Tokuda et al., Saito et al. and Sakano et al. or Miyazaki et al. in view of Tokuda et al., Saito et al., Sakano et al. and Otome et al. or Miyazaki et al. in view of Otome et al., Tokuda et al., Saito et al. and Sakano et al. disclose the image display apparatus as set forth above. Miyazaki et al. in view of Tokuda et al., Saito et al. and Sakano et al. or Miyazaki et al. in view of Tokuda et al., Saito et al., Sakano et al. and Otome et al. or Miyazaki et al. in view of Otome et al., Tokuda et al., Saito et al. and Sakano et al. do not disclose the image display apparatus further comprising circuits, wherein the circuits are formed on a printing surface of the hard coat-laminated film.
As indicated by Wada et al., it is well known to form circuits on surface of substrates in touch panel (image display apparatus) (see paragraphs 0062, 0268). Therefore, it would have been obvious to form circuits on printing surface of the hard coat film of Miyazaki et al. in view of Tokuda et al., Saito et al. and Sakano et al. or Miyazaki et al. in view of Tokuda et al., Saito et al., Sakano et al. and Otome et al. or Miyazaki et al. in view of Otome et al., Tokuda et al., Saito et al. and Sakano et al., and thereby arrive at the claimed invention.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. (US 2002/0164493 A1) in view of Otome et al. (JP 2009279806A cited in IDS), Tokuda et al.  (JP 2000086783A cited in IDS), Saito et al. (US 2014/0248478 A1 cited in IDS) and Sakano et al. (US 2010/0147191 A1 cited in IDS) as applied to claim 7 above, further in view of further in view of van der Mee et al. (US 2013/0224462 A1 cited in IDS).

Regarding claim 18, Miyazaki et al. in view of Otome et al., Tokuda et al., Saito et al. and Sakano et al. disclose the hard coat-laminated film as set forth above. Miyazaki et al. in view of Otome et al., Tokuda et al., Saito et al. and Sakano et al.  do not disclose a structural unit derived from bisphenol A in an amount of 45 to 5% by mol or larger.
van der Mee et al. disclose a polycarbonate copolymer comprising bisphenol carbonate units, wherein the bisphenol A carbonate units can be present in amount of 1 to 99 mol%  in order to obtain desired characteristics such as glass transition temperature, impact strength, ductility and flow (see paragraph 0038).
In light of motivation for using 1 to 99 mol% bisphenol A carbonate units disclosed by van der Mee et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use 1 to 99 mol% bisphenol A carbonate units in Miyazaki et al. in view of Otome et al., Tokuda et al., Saito et al. and Sakano et al. in order to obtain desired characteristics such as glass transition temperature, impact strength, ductility and flow, absent evidence to the contrary.

Response to Arguments
Applicant's declaration and arguments filed 07/27/2021 have been fully considered. All outstanding rejections, except as set forth above are withdrawn in light of amendments. 

Applicants submit declaration and argue that when the fluorine-containing acrylate of Sakano is incorporated into the hard coat of Saito, the coating material for forming the low refractive index is repelled by the hard coat to which the coating material is applied, and as a result, a wet coat cannot be formed on the hard coat surface, i.e. that the low refractive index layer cannot be formed on the hard coat surface.
As noted above, Miyazaki discloses a hard coat layer on a substrate. Further, Saito is only used to teach specific hard coat layer in Miyazaki and Saito is not used to teach the low 
Further, even if the declaration were applicable, the declaration would not be persuasive because a coating material (H1) and (H2) for forming hard coat is not equivalent to the coating solution for forming the low refractive index layer disclosed in Example 3 of Saito given that (i) amounts of B1, C1 and D1 are different from Example 3 and (ii) a coating material H1 and H2 each has additional components such as F1, F2 and F3 which are not present in Example 3. Therefore, it is not clear if low refractive index cannot be formed on the hard coat layer H1 because of inclusion of compound E (fluorine-containing acrylate) or because of different amounts of B1, C1 and D1 or because of inclusion of F1, F2 and F3.
Further, a coating material H1 that incorporates compound E (fluorine-containing acrylate) is not commensurate in scope with the scope of present claims given that amounts of B1 and D1 are outside the presently claimed amounts. 

In light of amendments, claim objection is withdrawn.
In light of amendments, 112 second paragraph rejections are withdrawn.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRUPA SHUKLA/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787